 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
10   Fernando Gastelum,                                No. CV-18-00901-PHX-ESW
11                 Plaintiff,                          ORDER
12   v.
13   OM Hotels LP,
14                 Defendant.
15
16
17
18          Pursuant to the Court’s Order (Doc. 25) filed September 30, 2018, Plaintiff having
19   failed to (i) have substitute counsel file a notice of appearance and Reply, or (ii) advise
20   the Court of his address and phone number and file a pro se Reply,
21          IT IS ORDERED striking Plaintiff’s Motion for Partial Summary Judgment
22   (Doc. 22).
23          The Court having considered Defendant’s Motion to Dismiss Case with Prejudice
24   (Doc. 26) and all attachments thereto which reflect that the parties have (i) settled all
25   issues in this case and (ii) agreed that the case be dismissed with prejudice,
26          IT IS FURTHER ORDERED granting Defendant’s Motion to Dismiss Case
27   with Prejudice (Doc. 26).
28          IT IS FURTHER ORDERED dismissing Plaintiff’s Complaint (Doc. 1) with
 1   prejudice, all parties to bear his/its own attorneys’ fees and costs. The Clerk of Court
 2   shall terminate the case.
 3          Dated this 2nd day of November, 2018.
 4
 5
 6                                                    Honorable Eileen S. Willett
 7                                                    United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
